ORDER
PER CURIAM
The defendant, Brandon Watkins, appeals the judgment and sentence entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of third-degree domestic assault, a class A misdemeanor in violation of section 565.074 RSMo. (Supp. 2014).1 The trial court sentenced the defendant to one year of incarceration, suspended execution of his sentence, and placed him on two years of supervised probation. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).

. The jury acquitted the defendant of one count each of forcible rape, sexual abuse, and second-degree domestic assault. The trial court declared a mistrial as to one count of sexual assault when the jury could not render a verdict on that charge.